*337The court being fully advised in the premises, find the demurrer to the answer well taken, and it is ordered and adjudged that said demurrer be, and the same is hereby sustained, for the reason that by the provisions of Section 4696, General Code, as amended 106 O. L., 396, whenever 75 per cent, of the electors residing in the territory sought to be transferred, petition for such transfer, the county board of education is vested with no discretion in the premises, but is required under the provisions of that section to transfer such territory in accordance with the prayer of the petition filed with it.
The respondents not desiring to plead further, and it appearing that the relators’ right to require the respondents to make such transfer is clear, it is ordered, considered, and adjudged by this court, that a peremptory writ of mandamus issue, as prayed for in relators’ petition, commanding the respondents, The County Board of Education of Franklin County, Ohio, and each individual member thereof, within ten days from the service of such writ, to order and make transfer from the village school district of Canal Winchester, Franklin county, Ohio, to the Fairfield county school district of the territory described in the petition filed with it, to-wit:
Situate in the townships of Violet and Bloom, Fairfield county, Ohio, and in Madison township, Franklin county, Ohio, bounded and described as follows, to-wit: Beginning at the southeast corner of section 33 in Violet township, Fairfield county, Ohio; thence west along the south line of said sec*338tion 33 to the northwest corner of section 4 in Bloom township, Fairfield county, Ohio; thence south on the boundary line between said section 4 and section 5 in Bloom township to the half-section line; thence west, along said half-section line to the boundary line between sections 5 and 6 in said Bloom township; thence continuing west along the half-section line in said section 6 to the southwest corner of the 17.24-acre tract of land owned by George Bigerton, in said section 6; thence north 80 rods; thence west to the west boundary line of Fair-field county, Ohio; thence north along said boundary to the northwest corner of said section 6 Bloom township; thence east along the north line of said section 6 Bloom township, to the southwest corner of the lands of Jesse Benson in Madison township, Franklin county, Ohio; thence north on the west line of the lands of said Benson to the northwest corner of his said lands and the southwest corner of the 25 acre tract of Abel Carpenter; thence continuing north along the west line of the lands of said Carpenter to the northwest corner of his said lands; thence east along the north line of said Carpenter tract to the county line between Franklin and Fairfield counties; thence north along said county line to the Lancaster and Columbus pike; thence southeast in Violet township, Fairfield county, Ohio, along said pike 70 rods to a point; thence north to the south bank of the Little Walnut creek; thence southeasterly along the line of said creek to the Loucks road; thence north along said road to a point where said road intersects with the Ohio canal; thence east along said canal to a point *339where said cañal intersects with the east line of section 33 Violet township; thence south along said east line to the southeast corner of said section 33 the place of beginning;— and the clerk of this court is ordered to issue forthwith a peremptory writ of mandamus against said respondents requiring and commanding them and each of them, to do the said act and to make the transfer aforesaid, and that the respondents make due return of the said peremptory writ showing that they have complied with the order and judgment aforesaid, and performed the act and made the transfer which they are hereby commanded to do and to make on or before February 28, 1918.

Demurrer to answer sustained. Writ to issue.

Nichols, C. J., Wanamaker, Newman, Jones, Matthias, Johnson and Donahue, JJ., concur.